NOTICE: NOT FOR OFFICIAL PUBLICATION.
        UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT
           PRECEDENTIAL AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
             ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                    JO ANN YEAGER, Plaintiff/Appellant,

                                        v.

   STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                    Defendant/Appellee.

                             No. 1 CA-CV 15-0855
                               FILED 2-7-2017


           Appeal from the Superior Court in Maricopa County
                          No. CV2015-050839
               The Honorable John R. Hannah, Jr., Judge

                                  AFFIRMED


                                   COUNSEL

Beale, Micheaels, Slack & Shughart, P.C., Phoenix
By David S. Shughart
Co-Counsel for Plaintiff/Appellant

H. Eldon Hanson, P.C., Phoenix
By H. Eldon Hanson
Co-Counsel for Plaintiff/Appellant

Hill, Hall & DeCiancio, P.L.C., Phoenix
By Joel DeCiancio, Christopher Robbins
Counsel for Defendant/Appellee
                        YEAGER v. STATE FARM
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Patricia K. Norris delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Paul J. McMurdie joined.


N O R R I S, Judge:

¶1             Appellant Jo Ann Yeager (“Jo Ann”), who was injured in a
two-vehicle accident, challenges the superior court’s summary judgment
ruling limiting her underinsured motorist recovery to policy limits on one
of the policies she held at the time. On appeal, she argues she had asserted
two “claims” for underinsured motorist coverage under Arizona Revised
Statute (“A.R.S.”) section 20-259.01(H) (Supp. 2016)1, and was, therefore,
entitled to policy limits under two other policies issued by Appellee, State
Farm Mutual Automobile Insurance Company (“State Farm”), that she held
at the time of the accident. We disagree and affirm the judgment entered by
the superior court.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Jo Ann was injured in an accident while a passenger in a 1963
Jeep Willys driven by her husband, Robert Yeager. Keith Wimbley drove
the other vehicle involved in the accident. At the time of the accident, the
Yeagers had insured various vehicles owned by them through four
automobile insurance policies issued by State Farm, each with policy limits
of $100,000 per person and $300,000 per accident. Wimbley had automobile
insurance with policy limits of $15,000 per person and $30,000 per accident.

¶3            Wimbley’s insurer tendered its policy limits, and State Farm
tendered policy limits under its policy covering the Jeep Willys. Jo Ann then
made two underinsured motorist claims against State Farm: one for
Robert’s alleged negligence and one for Wimbley’s alleged negligence. Jo
Ann demanded that State Farm pay policy limits on two of the remaining
three policies to cover these claims.2 State Farm tendered policy limits


             1We   cite to the current version of the statute, which the
Legislature has not materially amended since the date of the accident.
             2State Farm did not contest Jo Ann’s assertion that her

damages exceeded the policy limits on all of the potentially available
policies.


                                     2
                         YEAGER v. STATE FARM
                           Decision of the Court

under one of the remaining policies, but refused to pay anything more. In
refusing Jo Ann’s demand, State Farm relied on the following provision
contained in each of the policies it had issued to the Yeagers:

              If multiple policies or coverages purchased
              from the State Farm Companies by one insured
              on different vehicles provide Underinsured
              Motor Vehicle Coverage which applies to the
              same accident or claim, the insured shall select
              one of these policies or coverages to apply to the
              accident. Only the one policy selected by the
              insured shall apply and no coverage will be
              provided by any of the other policies.

¶4           Jo Ann sued State Farm and asked for declaratory relief. Jo
Ann relied on A.R.S. § 20-259.01(H), which provides in relevant part:

              If multiple policies or coverages purchased by
              one insured on different vehicles apply to an
              accident or claim, the insurer may limit the
              coverage so that only one policy or coverage,
              selected by the insured, shall be applicable to
              any one accident.

State Farm moved for summary judgment, arguing that Jo Ann was
attempting to improperly “stack” her underinsured motorist policies under
A.R.S. § 20-259.01(H). The superior court agreed with State Farm and
granted its motion.

                               DISCUSSION

¶5             As she did in the superior court, Jo Ann contends she can
recover under the two policies for Robert’s and Wimbley’s alleged
negligence because she asserted two “claims” under A.R.S. § 20-259.01(H).
We rejected this argument in Giannini v. State Farm Mut. Auto. Ins. Co., 172
Ariz. 468, 837 P.2d 1203 (App. 1992). There, as here, the plaintiff was a
passenger in a two-vehicle accident and alleged both drivers were
negligent. Id. at 469, 837 P.2d at 1204. She argued she could recover under
two uninsured motorist policies because she had asserted separate “claims”
against each negligent driver. Id. We held that A.R.S. § 20-259.01(H) (then-
codified at A.R.S. § 20-259.01(F)) did not allow the plaintiff to recover under
more than one policy:




                                      3
                         YEAGER v. STATE FARM
                           Decision of the Court

              The fact that two separate tortfeasors share the
              blame for causing this accident has no bearing
              on whether State Farm, under the statute, is
              entitled to limit the coverage so that only one
              policy is applicable. Even though the negligence
              of two persons combined to cause [the
              plaintiff’s] injuries, there is nothing to suggest
              that more than one accident occurred. The
              statute states clearly that the insurer may limit
              the coverage so that only one policy is
              applicable to any one “accident.” Appellees
              would have us apply the statute to any one
              “claim.” Such, however, is not the wording of
              the statute.

Giannini, 172 Ariz. at 470, 837 P.2d at 1205.

¶6             Jo Ann contends Giannini was wrongly decided relying on her
“two claims” argument discussed above. The statutory language is clear;
insurers may limit underinsured motorist coverage so that only one policy
applies “to any one accident.” A.R.S. § 20-259.01(H); see also Am. Family
Mut. Ins. Co. v. Sharp, 229 Ariz. 487, 491, ¶ 15, 277 P.3d 192, 196 (2012) (“The
most reasonable interpretation of Subsection (H) is that the phrase ‘multiple
policies or coverages’ applies when an insured obtains coverages for several
vehicles and then attempts to claim multiple UIM coverages for the same
accident.”) (emphasis added) (citation omitted).

¶7             The Arizona supreme court has held that “anti-stacking
clauses are valid if they are unambiguous and follow the provisions of [the
statute].” State Farm Mut. Auto. Ins. Co. v. Lindsey, 182 Ariz. 329, 331, 897
P.2d 631, 633 (1995) (quoting Safeco Corp. v. Kuhlman, 737 P.2d 274, 276
(Wash. Ct. App. 1987)). That is the case here. Thus, the superior court
correctly granted summary judgment to State Farm.




                                       4
                       YEAGER v. STATE FARM
                         Decision of the Court

                             CONCLUSION

¶8            We affirm the superior court’s judgment and award State
Farm its costs on appeal contingent upon its compliance with Arizona Rule
of Civil Appellate Procedure 21.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       5